Case 4:20-cr-00037-ALM-CAN Document 32 Filed 05/14/20 Page 1 of 2 PageID #: 69



                         UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF TEXAS
                                SHERMAN DIVISION

  UNITED STATES OF AMERICA                                §
                                                          §
  v.                                                      § Criminal No. 4:20-cr-00037
                                                          §
                                                          §
  CRAIG BEASON                                            §


       MOTION TO WITHDRAW DEFENDANT’S MOTION FOR CONTINUANCE

  TO THE HONORABLE JUDGE OF THE UNITED STATES DISTRICT JUDGE
  AMOS MAZZANT:

         COMES NOW, Defendant CRAIG BEASON, by and through his undersigned attorney,

 files this Motion to Withdraw his previously file MOTION FOR CONTINUANCE OF,

 MOTION TO SUPPRESS DEADLINE and PRETRIAL would show unto the Court the

 following:

                                                    I.

        The Court had previous set the pre-trial on this case for August 7, 2020. The motion for

  continuance sought additional time from August 7, 2020 for the pre-trial conference and related

  deadline, however, this motion was filed in error and does not need to be considered and ruled

  on by the Court.

          WHEREFORE PREMISES CONSIDERED, Defendant respectfully requests that

  the Court grant all relief requested herein.

                                                 Respectfully submitted,
                                                 /s/ Scott H. Palmer
                                                 Scott Palmer
                                                 Texas State Bar No. 00797196
                                                 15455 Dallas Parkway
                                                 Suite 540
                                                 Addison Tx, 75001
Case 4:20-cr-00037-ALM-CAN Document 32 Filed 05/14/20 Page 2 of 2 PageID #: 70



                                              Attorney for Defendant

                               CERTIFICATE OF CONFERENCE

         I hereby certify that on the 14th day of May 2020 I conferred with Assistance United
States Attorney Anand Varadarajan who was unopposed to the filing of this motion and the relief
sought.

                                                      /s/ Scott H. Palmer
                                                      Scott H. Palmer



                                  CERTIFICATE OF SERVICE
        I hereby certify that on the 14th day of May 2020, a true and correct copy of the foregoing
motion was sent by CM/ECF to:

Anand Vardarajan
U.S. Attorney’s Office EDTX
101 E Park Blvd
Suite 500
Plano, TX 75074

                                                      /s/ Scott H. Palmer
                                                      Scott H. Palmer
